            Case 2:21-mj-00088-CMR Document 14 Filed 03/08/21 PageID.36 Page 1 of 1
O AO 94 (Rev. 8/97) Commitment to Another District



                                        UNITED STATES DISTRICT COURT
                              Central                                    District of                            UTAH
         UNITED STATES OF AMERICA                                                             COMMITMENT TO ANOTHER
                                V.                                                                   DISTRICT

                   (WKDQ-HIIUH\&ROOLQV

                         DOCKET NUMBER                                                      MAGISTRATE JUDGE CASE NUMBER
         District of Arrest                        District of Offense                    District of Arrest             District of Offense

              Utah                             District of &RORUDGR                     2:2mj CMR                     PM./0
CHARGES AGAINST THE DEFENDANT ARE BASED UPON AN
        Indictment G
                      Information ; Complaint                                           Other (specify)

           charging a violation of                            U.S.C. §  G  I DQG L 

DISTRICT OF OFFENSE
District of &RORUDGR
DESCRIPTION OF CHARGES:

8QODZIXOSRVVHVVLRQRIILUHDUPVLOHQFHUV8QODZIXOPDQXIDFWXUHRIILUHDUPVLOHQFHUV
3RVVHVVLRQRIILUHDUPVLOHQFHUVZLWKRXWDVHULDOQXPEHU


CURRENT BOND STATUS:

       G   Bail fixed at                           and conditions were not met
       G   Government moved for detention and defendant detained after hearing in District of Arrest
       G   Government moved for detention and defendant detained pending detention hearing in District of Offense
                           Defendant elected to have detention hearing in Utah, government moved for detention and after hearing argument the court
       G
       X   Other (specify)
                                ordered Defendant released, which order was stayed by District of Colorado Stay Order.
Representation:                Retained Own Counsel              X Federal Defender Organization               CJA Attorney          G None
Interpreter Required?             ;     No                 Yes                         Language:

                                                                               DISTRICT OF District of &RORDUDGR
       TO: THE UNITED STATES MARSHAL
            You are hereby commanded to take custody of the above named defendant and to transport that
       defendant with a certified copy of this commitment forthwith to the district of offense as specified above
       and there deliver the defendant to the United States Marshal for that District or to some other officer
       authorized to receive the defendant.

             
                       Date                          United States Judge or Magistrate Judge

RETURN

This commitment was received and executed as follows:

DATE COMMITMENT ORDER RECEIVED                                   PLACE OF COMMITMENT                             DATE DEFENDANT COMMITTED



DATE                UNITED STATES MARSHAL                                                 (BY) DEPUTY MARSHAL
